Citation Nr: 0833307	
Decision Date: 09/29/08    Archive Date: 10/07/08

DOCKET NO.  06-26 915	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an effective date earlier than March 16, 
2006, for the grant of service connection for peripheral 
neuropathy, right lower extremity.

2.  Entitlement to an effective date earlier than May 8, 
2001, for the grant of service connection for peripheral 
neuropathy, left lower extremity.

3.  Entitlement to service connection for a kidney disorder, 
claimed as secondary to service-connected diabetes mellitus, 
type II.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION


This claim is on appeal from the Little Rock, Arkansas, 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.	The veteran in this case served on active duty from June 
1966 to April 1969.

2.	On September 23, 2008, the Board was notified by the 
Little Rock, Arkansas, RO, that the appellant died in January 
2008.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2007).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2007).


ORDER

The appeal is dismissed.


		
C. TRUEBA
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


